Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 19 June 1783
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                  
                     
                        19 June 1783
                     
                  
                  At a meeting of the Convention for establishing the Society of the Cincinnati, this 19 June 1783,
                  Voted
                  That His Excellency the Commander in Chief be requested to Officiate as President General, until the first general meeting, to be held in May next.
                  
                     Steuben
                     Maj: Generl: President
                     
                  
               